Citation Nr: 0924692	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.



REMAND

The Veteran contends that service connection is warranted for 
PTSD because it is related to events that occurred during his 
service in the Republic of Vietnam.  After careful 
consideration, the Board finds that additional development is 
necessary before the Veteran's claim is decided.

A private treatment record dated in March 2007 reflects a 
diagnostic impression of PTSD.  That record also reflects 
that the Veteran's psychiatrist related his PTSD to his 
experiences in Vietnam, including his report that he was 
subject to incoming fire and mortar attacks and that he 
participated in combat.

In a May 2007 statement, the Veteran alleged that in Vietnam 
he was stationed at Quang Tri with the 1st Battalion, 44th 
Artillery and that he participated in combat while attached 
to the 3rd Marine Division.  He also alleged that his base at 
Quang Tri was subject to numerous enemy attacks.

Although the Veteran did not comply with the RO's request to 
complete a PTSD stressor questionnaire, he did attach to his 
May 2007 statement a paragraph from what purports to be a 
July 2004 Board decision.  This document indicates that 
attempts to verify another Veteran's stressors in a separate 
case considered by the Board had revealed that an attack had 
occurred against Quang Tri on August 31, 1969.  That attack 
was described as having resulted in substantial casualties 
and the destruction of buildings.  The submitted paragraph 
also indicates that four additional attacks occurred on 
September 6, 1969.  However, it is not clear whether these 
attacks occurred at Quang Tri or at another location at issue 
in the July 2004 decision.

The Veteran's service personnel records confirm that he was 
assigned to the 1st Battalion, 44th Artillery and that he 
served in Vietnam from July 1969 to July 1970 as a cannoneer, 
gunner, and squad leader.  They do not indicate whether he 
was stationed at Quang Tri or whether he was attached to the 
3rd Marine Division.  

The Board finds that the Veteran's May 2007 statement 
provides sufficient detail to require VA to submit a 
verification request to the United States Army and Joint 
Service Records Research Center (JSRRC).  See M21-1MR, Part 
IV, Subpart IV, Subpart ii, D.15.  Specifically, the Veteran 
stated that he was stationed at Quang Tri and submitted 
information showing that his base at Quang Tri was attacked 
in August 1969 and possibly September 1969.  Efforts should 
be made to determine whether the Veteran's unit was stationed 
at Quang Tri at the time of the August 1969 and September 
1969 attacks and to verify the alleged attacks.  Efforts also 
should be undertaken to identify any other stressor 
identified by the Veteran.

In addition, the Board finds that the Veteran should be 
afforded a VA examination to determine whether he has PTSD 
based on any stressor verified by the JSRRC or identified by 
him.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should submit a 
request to the JSRRC for verification 
of any and all stressors identified in 
sufficient detail by the Veteran, to 
include the attacks at a base at Quang 
Tri in August 1969 and September 1969 
and verification that the Veteran's 
unit was present at the time of the 
attacks.

2.  Then, the Veteran should be 
afforded an examination by a 
psychiatrist or psychologist to 
determine if he has PTSD due to a 
verified stressor or due to any other 
stressor he identifies on examination.  
The claims folders must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, 
the elements supporting the diagnosis, 
to include the specific stressor(s), 
must be identified.  If PTSD is not 
diagnosed, the examiner should explain 
why the Veteran does not meet the 
criteria for that diagnosis.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted, to include 
any additional stressor verification 
that may be warranted by information 
provided by the Veteran on examination.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the Veteran 
should be afforded the requisite 
opportunity to respond before the 
claims folder is returned to the Board 
for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


					
	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

